Citation Nr: 0720440	
Decision Date: 07/10/07    Archive Date: 07/18/07

DOCKET NO.  03-00 434A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer R. White, Law Clerk




INTRODUCTION

The veteran served on active duty from June 1968 to June 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify you if further action is required on your 
part.


REMAND

As an initial matter, the Board notes that additional 
evidence was submitted in conjunction with the claim 
following the issuance of the supplemental statement of the 
case in March 2006, but prior to certification of the appeal 
in December 2006.  However, no supplemental statement of the 
case addressing this information was issued.  Thus, remand 
for consideration of this evidence in the first instance is 
required.  See 38 C.F.R. § 19.31; see also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).

In connection with his claim, the veteran has set forth 
stressors such as witnessing the deaths of two Korean or Army 
of the Republic of Vietnam (ARVN) soldiers when their truck 
hit a land mine on Highway One out of Da Nang in late Spring 
of 1970 and witnessing the mutilated bodies of three Viet 
Cong soldiers being displayed in the street in Hai An (East) 
in May 1970.  Neither event involved U.S. soldiers, and such 
events are not verifiable.  The veteran has also reported 
sniper attacks and mortar attacks, but has not provided any 
specific information such as dates or places to permit 
verification of those incidents.  On remand, he should again 
be asked for specific information regarding potentially 
verifiable stressors such as mortar attacks or sniper fire.  
If sufficient information is provided, verification of those 
stressors should be attempted through official sources.  In 
addition, if any of the veteran's claimed stressors is 
verified, the veteran should be scheduled for an additional 
VA examination, to determine whether the veteran suffers from 
PTSD as a result of a verified in-service stressor.

The Board received a letter from the veteran dated in June 
2007 indicating that he is currently being treated VA mental 
health clinic in Johnstown, Pennsylvania.  Therefore, ongoing 
medical records should also be obtained.  38 U.S.C.A. § 
5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 
611 (1992) (VA medical records are in constructive possession 
of the agency, and must be obtained if the material could be 
determinative of the claim).

Finally, during the pendency of this appeal, the United 
States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
apply to all five elements of a service connection claim, 
including the degree of disability and the effective date of 
an award.  In the present appeal, the veteran was provided 
with notice of what type of information and evidence was 
needed to substantiate his claim for service connection, but 
he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  Thus, on remand the AOJ should 
provide corrective VCAA notice.

Accordingly, the case is REMANDED for the following actions:

1.  Send the veteran and his 
representative a corrective VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) that includes an explanation of 
the information or evidence needed to 
establish a disability rating and 
effective date for the disability on 
appeal, as outlined by the Court in 
Dingess/Hartman.

2.  Ask the veteran to provide detailed 
information concerning his claimed 
stressors pertaining to mortar fire and 
sniper attacks, to include dates within a 
two-month time frame and the place of the 
attacks.  If sufficient information is 
provided, verify the stressors through 
official sources.

3.  Obtain VA mental health clinic 
treatment records dated since March 2006.

4.  If, and only if, the AOJ verifies a 
claimed stressor, a VA examination should 
be scheduled, to include review of the 
claims file, to determine whether the 
veteran suffers from PTSD as a result of 
the verified stressor.  

5.  Thereafter, the AOJ should 
readjudicate the claim for service 
connection for PTSD.  If the benefit 
sought on appeal remains denied, the 
veteran should be provided a supplemental 
statement of the case (SSOC), and provided 
an opportunity to respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

